108 F.3d 1383
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Kevin Shermaine THOMAS, Appellant.
No. 96-3704.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 11, 1997Decided March 19, 1997.

Before FAGG, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Kevin Shermaine Thomas appeals his conviction for possession of an unregistered firearm.  Thomas contends the evidence is insufficient to support the jury's verdict.  Contrary to Thomas's view, the record contains strong evidence of his guilt.  In affirming, we admonish the government for its reference to Thomas as a "young tough" and a "would-be 'gangster.' "   There is no basis in the record for these assertions and they do not contribute to the government's argument.


2
We affirm.  See 8th Cir.  R. 47B.